DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 08/15/2022 is acknowledged.  The traversal is on the ground(s) that “the two inventions may be capable of separate classification, but the search associated with the elected invention would likely extend into the areas where the non-elected invention would be searched.”  This is not found persuasive because as relayed in the restriction requirement mailed 6/15/2022 a different field of search is required when searching a method of applying a drug to a medical instrument. Different classes/subclasses, and different search queries are required for each invention which includes thousands of documents. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 08/15/2022.

Status of claims
Claims 1-17 are the current claims hereby under examination and pending in the instant application.

Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “the medical device” in line 11. It is suggested to amend line 11 to recite “the medical instrument.” Appropriate correction is required.
Claim 15 is objected to because of the following informalities: the phrase “the medical device” in line 2. It is suggested to amend line 2 to recite “the medical instrument.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruane (US 2018/0221631), hereinafter Ruane, further in view of Walsh (US 2020/0164185), hereinafter Walsh, and further in view of Margraf et al. (US 2014/0370067), hereinafter Margraf.


    PNG
    media_image1.png
    830
    551
    media_image1.png
    Greyscale
Regarding claim 1, Ruane teaches a combination of a medical instrument (balloon catheter 200; fig 3), a coating solution (coating solution 400; fig 3) and a drug layer applying device (reservoir 402; fig 3), the coating solution comprising a drug and a solvent (“a coating solution includes a therapeutic agent, one or more excipients, and a solvent” [para 0056]); the medical instrument (balloon catheter 200; fig 3) comprising an elongated shaft (fig 3) that is configured to be positioned in a living body to deliver the drug to a part of the living body (“FIGS. 12A-FIG. 12C are illustrations of a particular embodiment in which the therapeutic agent is locally delivered to the surface of a body lumen” [para 0108]; fig 12A-12C), the medical instrument (balloon catheter 200; fig 3) possessing an outer surface (fig 3); 
and the drug layer applying device (reservoir 402; fig 3) comprising. Ruane does not explicitly teach a base; a plate-shaped wiper positioned in the base and possessing a surface to be contacted by the outer surface of the medical instrument to remove liquid on the outer surface of the medical device.
However, Walsh teaches a base (body 42; fig 8); a plate-shaped wiper (second lumen 46; fig 8) positioned in the base (body 42; fig 8) and possessing a surface to be contacted (fig 8) by the outer surface of the medical instrument (“balloon 16 may be pushed through second lumen 46 in a distal direction” [para 0036]) to remove liquid on the outer surface of the medical device (rewrapping tool 40 has inherent properties to remove liquid); a deformable 
    PNG
    media_image2.png
    640
    735
    media_image2.png
    Greyscale
porous body (“rewrapping tool 20 may be formed of a suitable material, such a polymeric material, having a desired compliance with a relatively low durometer… Suitable materials may be relatively lubricious to facilitate pulling the balloon through the first lumen” [para 0033]) mounted on the base (body 42; fig 8); the porous body (“rewrapping tool 20 may be formed of a suitable material, such a polymeric material, having a desired compliance with a relatively low durometer… Suitable materials may be relatively lubricious to facilitate pulling the balloon through the first lumen” [para 0033]) being positioned adjacent the wiper (second lumen 46; fig 8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating device of Ruane to further include a base; a plate-shaped wiper positioned in the base and possessing a surface to be contacted by the outer surface of the medical instrument to remove liquid on the outer surface of the medical device; a deformable porous body mounted on the base; the porous body being positioned adjacent the wiper based on the teachings of Walsh, as a way to provide a tool having a body extending along a longitudinal axis [para 0010]. Modified Ruane in view of Walsh does not explicitly teach and a deformable porous body configured to receive the coating solution so that the porous body contains the coating solution, the porous body possessing an exposed surface to be contacted by the outer surface of the medical instrument after the outer surface of the medical instrument has contacted the wiper to apply the drug to the outer surface of the medical instrument.
Furthermore, Margraf teaches and a deformable porous body (“The applicator may be made completely from a foamed or molded elastic material” [para 0187]; fig 1) configured to receive the coating solution so that the porous body contains the coating solution (“The antiseptic composition is applied to or filled into the interior zone and/or the hollow space 3.” [para 0205]; fig 1; examiner’s note: a coating solution composition has antiseptic compositions), the porous body (“The applicator may be made completely from a foamed or molded elastic material” [para 
    PNG
    media_image3.png
    427
    685
    media_image3.png
    Greyscale
0187]; fig 1) possessing an exposed surface to be contacted by the outer surface of the medical instrument (“In case of a larger diameter, the elastic material of the applicator is stretched such that the medical instrument, e.g., the catheter or the electrode, fits into the interior zone” [para 0205]) after the outer surface of the medical instrument has contacted the wiper (fig 1) to apply the drug to the outer surface of the medical instrument (“characterized in that the composition is embodied in order to adhere like a film on the medical instrument, after being brought into contact with the medical instrument” [para 0073]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating device of modified Ruane to further include and a deformable porous body configured to receive the coating solution so that the porous body contains the coating solution, the porous body possessing an exposed surface to be contacted by the outer surface of the medical instrument after the outer surface of the medical instrument has contacted the wiper to apply the drug to the outer surface of the medical instrument based on the teachings of Margraf, as a way to adhere a composition on a medical instrument [para 0029]. 

Regarding claim 2, Ruane, Walsh and Margraf teach the limitations to claim 1 as described above. The combination of Ruane, Walsh and Margraf does not explicitly teach wherein the porous body is comprised of two porous bodies each configured to receive the coating solution, the two porous bodies being positioned in opposing relation to each other and between which the medical instrument is introduced to apply the drug to the outer surface of the medical instrument.

    PNG
    media_image4.png
    886
    570
    media_image4.png
    Greyscale
However, Margraf teaches wherein the porous body (“The applicator may be made completely from a foamed or molded elastic material” [para 0187]; fig 1) is comprised of two porous bodies (“The applicator may be made completely from a foamed or molded elastic material” [para 0187]; fig 1; see annotated fig below) each configured to receive the coating solution (“The antiseptic composition is applied to or filled into the interior zone and/or the hollow space 3.” [para 0205]; fig 1; examiner’s note: an exemplary coating solution composition contains antiseptic compositions), the two porous bodies (“The applicator may be made completely from a foamed or molded elastic material” [para 0187]; fig 1) being positioned in opposing relation to each other (fig 1) and between which the medical instrument (medical instrument 16; fig 2) is introduced to apply the drug to the outer surface of the medical instrument (“characterized in that the composition is embodied in order to adhere like a film on the medical instrument, after being brought into contact with the medical instrument” [para 0073]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating device of modified Ruane to further include the porous body is comprised of two porous bodies each configured to receive the coating solution, the two porous bodies being positioned in opposing relation to each other and between which the medical instrument is introduced to apply the drug to the outer surface of the medical instrument based on the teachings of Margraf, as a way to adhere a composition on a medical instrument [para 0029].

Regarding claim 3, Ruane, Walsh and Margraf teach the limitations to claim 1 as described above. Ruane further teaches wherein the medical instrument (balloon catheter 200; fig 3) includes an expandable balloon (balloon 204; fig 3) fixed to the elongated shaft (fig 3). The combination of Ruane, Walsh and Margraf does not explicitly teach the porous body being configured to apply the drug to the outer surface of the balloon.
However, Margraf teaches the porous body (“The applicator may be made completely from a foamed or molded elastic material” [para 0187]; fig 1) being configured to apply the drug to the outer surface of the balloon (“characterized in that the composition is embodied in order to adhere like a film on the medical instrument, after being brought into contact with the medical instrument” [para 0073]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating device of modified Ruane to further include the porous body being configured to apply the drug to the outer surface of the balloon based on the teachings of Margraf, as a way to adhere a composition on a medical instrument [para 0029].

Regarding claim 4, Ruane, Walsh and Margraf teach the limitations to claim 1 as described above. The combination of Ruane, Walsh and Margraf does not explicitly teach wherein the exposed surface of the porous body includes a concave-shaped recess for receiving the medical instrument.
However, Margraf teaches wherein the exposed surface of the porous body (“The applicator may be made completely from a foamed or molded elastic material” [para 0187]; fig 1) includes a concave-shaped recess (fig 3a) for receiving the medical instrument (“characterized in that the composition is embodied in order to adhere like a film on the medical instrument, after being brought into contact with the medical instrument” [para 0073]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating device of modified Ruane to further include wherein the exposed surface of the porous body includes a concave-shaped recess for receiving the medical instrument based on the teachings of Margraf, as a way to adhere a composition on a medical instrument [para 0029].

Regarding claim 5, Ruane, Walsh and Margraf teach the limitations to claim 4 as described above. The combination of Ruane, Walsh and Margraf does not explicitly teach wherein the surface of the wiper that is contacted by the outer surface of the medical instrument includes a concave- shaped recess that is contacted by the outer surface of the medical instrument to remove the liquid on the outer surface of the medical instrument.
However, Walsh teaches wherein the surface of the wiper (second lumen 46; fig 8) that is contacted by the outer surface of the medical instrument (“balloon 16 may be pushed through second lumen 46 in a distal direction” [para 0036]) includes a concave- shaped recess (“One or both ends of first lumen 44 and/or second lumen 46 may be concaved or flared to facilitate passage of the balloon” [para 0035]; fig 8) that is contacted by the outer surface of the medical instrument (“balloon 16 may be pushed through second lumen 46 in a distal direction” [para 0036]) to remove the liquid on the outer surface of the medical instrument (rewrapping tool 40 has inherent properties to remove liquid).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating device of modified Ruane to further include wherein the surface of the wiper that is contacted by the outer surface of the medical instrument includes a concave- shaped recess that is contacted by the outer surface of the medical instrument to remove the liquid on the outer surface of the medical instrument based on the teachings of Walsh, as a way to provide a tool having a body extending along a longitudinal axis [para 0010].

Regarding claim 6, Ruane, Walsh and Margraf teach the limitations to claim 1 as described above. The combination of Ruane, Walsh and Margraf does not explicitly teach wherein the base includes a concave-shaped recess, the wiper and the porous body being positioned in the concave-shaped recess.
However, Walsh teaches wherein the base (body 42; fig 8) includes a concave-shaped recess (fig 8), the wiper (second lumen 46; fig 8) and the porous body (“rewrapping tool 20 may be formed of a suitable material, such a polymeric material, having a desired compliance with a relatively low durometer… Suitable materials may be relatively lubricious to facilitate pulling the balloon through the first lumen” [para 0033]) being positioned in the concave-shaped recess (fig 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating device of modified Ruane to further include wherein the base includes a concave-shaped recess, the wiper and the porous body being positioned in the concave-shaped recess, based on the teachings of Walsh, as a way to provide a tool having a body extending along a longitudinal axis [para 0010].

Regarding claim 7, Ruane, Walsh and Margraf teach the limitations to claim 1 as described above. Ruane further teaches wherein the drug contains at least one selected from a group consisting of a water-insoluble drug, a water-soluble drug, and a hydrophilic polymer (“embodiments of the disclosure describe a manner for controlled production of a coating in which a polymer or oligomer excipient with a hydrophilic character is included in a coating solution to load a desired drug dose of a substantially water insoluble drug onto a medical device” [para 0029]; “a fresh coating composition can be tailored to include a substantially water insoluble therapeutic agent” [para 0032]).

Regarding claim 8, Ruane, Walsh and Margraf teach the limitations to claim 1 as described above. The combination of Ruane, Walsh and Margraf does not explicitly teach wherein the base includes a concave-shaped recess, the wiper and the porous body being positioned in the concave-shaped recess.
However, Walsh teaches wherein the base (body 42; fig 8) includes a concave-shaped recess (fig 8), the wiper (second lumen 46; fig 8) and the porous body (“rewrapping tool 20 may be formed of a suitable material, such a polymeric material, having a desired compliance with a relatively low durometer… Suitable materials may be relatively lubricious to facilitate pulling the balloon through the first lumen” [para 0033]) being positioned in the concave-shaped recess (fig 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating device of modified Ruane to further include wherein the base includes a concave-shaped recess, the wiper and the porous body being positioned in the concave-shaped recess, based on the teachings of Walsh, as a way to provide a tool having a body extending along a longitudinal axis [para 0010]. Ruane in view of Walsh does not explicitly teach the porous body being positioned in the concave-shaped recess.

Regarding claim 9, Ruane, Walsh and Margraf teach the limitations to claim 1 as described above. The combination of Ruane, Walsh and Margraf does not explicitly teach wherein the base includes a first holding portion, a second holding portion and a connecting portion connecting the first holding portion and the second holding portion, the porous body and the wiper being mounted on the first holding portion, the connecting portion being configured to permit the first and second holding portions to move toward and away from one another.
However, Walsh teaches wherein the base (body 22; fig 4) includes a first holding portion (top portion of guide 26; fig 4), a second holding portion (bottom portion of guide 26; fig 4) and a connecting portion (fig 4) connecting the first holding portion (top portion of guide 26; fig 4) and the second holding portion (bottom portion of guide 26; fig 4), the porous body (fig 4) and the wiper (first lumen 24; fig 4) being mounted on the first holding portion (top portion of guide 26; fig 4), the connecting portion (fig 4) being configured to permit the first and second holding portions to move toward and away from one another (“Each portion of guide 26 may be formed from relatively thinner material so that they may deflect to accommodate passage of the catheter shaft as it is being position coaxial with first lumen 24” [para 0031]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating device of modified Ruane to further include wherein the base includes a first holding portion, a second holding portion and a connecting portion connecting the first holding portion and the second holding portion, the porous body and the wiper being mounted on the first holding portion, the connecting portion being configured to permit the first and second holding portions to move toward and away from one another based on the teachings of Walsh, as a way to provide a tool having a body extending along a longitudinal axis [para 0010].

Regarding claim 10, Ruane teaches a drug layer applying device (reservoir 402; fig 3) to apply a drug layer (coating solution 400; fig 3) on a surface of a medical instrument (balloon catheter 200; fig 3) to be inserted into a living body (“FIGS. 12A-FIG. 12C are illustrations of a particular embodiment in which the therapeutic agent is locally delivered to the surface of a body lumen” [para 0108]; fig 12A-12C), the drug layer applying device (reservoir 402; fig 3) comprising. Ruane does not explicitly teach a deformable porous body configured to hold a coating solution containing a drug and a solvent. 
However, Margraf teaches a deformable porous body (“The applicator may be made completely from a foamed or molded elastic material” [para 0187]; fig 1) configured to hold a coating solution containing a drug and a solvent (“a composition comprising at least one anti-infectious compound, wherein the composition is embodied to adhere like a film on the medical instrument upon being brought into contact with a medical instrument to be inserted preoperatively into an invasively generated body opening” [para 0039]; “Suitable foaming agents are…and/or polyvinyl alcohol with an aqueous solvent” [para 0116]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating device of Ruane to further include a deformable porous body configured to hold a coating solution containing a drug and a solvent based on the teachings of Margraf, as a way to adhere a composition on a medical instrument [para 0029]. Modified Ruane in view of Margraf does not explicitly teach a flexibly deformable removal unit positioned alongside the porous body; and a holding base that holds the porous body and the removal unit.	 
Furthermore, Walsh teaches a flexibly deformable removal unit (circular portion surrounding second lumen 46 in fig 8) positioned alongside the porous body (“rewrapping tool 20 may be formed of a suitable material, such a polymeric material, having a desired compliance with a relatively low durometer… Suitable materials may be relatively lubricious to facilitate pulling the balloon through the first lumen” [para 0033]); and a holding base (body 42; fig 8) that holds the porous body (“rewrapping tool 20 may be formed of a suitable material, such a polymeric material, having a desired compliance with a relatively low durometer… Suitable materials may be relatively lubricious to facilitate pulling the balloon through the first lumen” [para 0033]) and the removal unit (circular portion surrounding second lumen 46 in fig 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating device of modified Ruane to further include a flexibly deformable removal unit positioned alongside the porous body; and a holding base that holds the porous body and the removal unit based on the teachings of Walsh, as a way to provide a tool having a body extending along a longitudinal axis [para 0010].

Regarding claim 11, Ruane, Walsh and Margraf teach the limitations to claim 10 as described above. The combination of Ruane, Walsh and Margraf does not explicitly teach further comprising a powdered drug held by the porous body.
However, Margraf teaches further comprising a powdered drug (“A carbomer is commonly available as a white powder in various molecular sizes and is used for example as an emulsion stabilizer or thickening agent.” [para 0121]) held by the porous body (“The applicator may be made completely from a foamed or molded elastic material” [para 0187]; fig 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating device of modified Ruane to further include further comprising a powdered drug held by the porous body based on the teachings of Margraf, as a way to adhere a composition on a medical instrument [para 0029].

Regarding claim 12, Ruane, Walsh and Margraf teach the limitations to claim 10 as described above. The combination of Ruane, Walsh and Margraf does not explicitly teach wherein the porous body incudes a concave portion configured to receive the medical instrument.
However, Margraf teaches wherein the porous body (“The applicator may be made completely from a foamed or molded elastic material” [para 0187]; fig 1) includes a concave portion (fig 1) configured to receive the medical instrument (“characterized in that the composition is embodied in order to adhere like a film on the medical instrument, after being brought into contact with the medical instrument” [para 0073]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating device of modified Ruane to further include wherein the porous body incudes a concave portion configured to receive the medical instrument based on the teachings of Margraf, as a way to adhere a composition on a medical instrument [para 0029].

Regarding claim 13, Ruane, Walsh and Margraf teach the limitations to claim 10 as described above. The combination of Ruane, Walsh and Margraf does not explicitly teach wherein the removal unit includes a concave portion configured to receive the medical instrument.
However, Walsh teaches wherein the removal unit (circular portion surrounding second lumen 46 in fig 8) includes a concave portion (fig 8) configured to receive the medical instrument (“balloon 16 may be pushed through second lumen 46 in a distal direction” [para 0036]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating device of modified Ruane to further include wherein the removal unit includes a concave portion configured to receive the medical instrument based on the teachings of Walsh, as a way to provide a tool having a body extending along a longitudinal axis [para 0010].

Regarding claim 14, Ruane, Walsh and Margraf teach the limitations to claim 10 as described above. The combination of Ruane, Walsh and Margraf does not explicitly teach wherein the holding base includes a recessed portion, and the porous body is positioned inside the recessed portion.
However, Walsh teaches wherein the holding base (body 42; fig 8) includes a recessed portion (fig 8; see annotated fig above), and the porous body (“rewrapping tool 20 may be formed of a suitable material, such a polymeric material, having a desired compliance with a relatively low durometer… Suitable materials may be relatively lubricious to facilitate pulling the balloon through the first lumen” [para 0033]) is positioned inside the recessed portion (fig 8; see annotated fig above).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating device of modified Ruane to further include wherein the holding base includes a recessed portion, and the porous body is positioned inside the recessed portion based on the teachings of Walsh, as a way to provide a tool having a body extending along a longitudinal axis [para 0010].

Regarding claim 15, Ruane, Walsh and Margraf teach the limitations to claim 14 as described above. The combination of Ruane, Walsh and Margraf does not explicitly teach wherein the holding base includes an entrance to the recessed portion allowing the medical device to be positioned into the recessed portion by way of the entrance, the holding base being deformable to close a size of the entrance to the recessed portion.
However, Walsh teaches wherein the holding base (body 22; fig 4) includes an entrance to the recessed portion (fig 4) allowing the medical device to be positioned into the recessed portion by way of the entrance (“Channel 28 allows rewrapping tool 20 to be placed on the catheter shaft so that the shaft is coaxial with first lumen 24 at a position proximal of the balloon.” [para 0031]), the holding base (body 22; fig 4) being deformable to close a size of the entrance to the recessed portion (“Channel 28 allows rewrapping tool 20 to be placed on the catheter shaft so that the shaft is coaxial with first lumen 24 at a position proximal of the balloon.” [para 0031]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating device of modified Ruane to further include wherein the holding base includes an entrance to the recessed portion allowing the medical device to be positioned into the recessed portion by way of the entrance, the holding base being deformable to close a size of the entrance to the recessed portion based on the teachings of Walsh, as a way to provide a tool having a body extending along a longitudinal axis [para 0010].

Regarding claim 16, Ruane, Walsh and Margraf teach the limitations to claim 10 as described above. Ruane further teaches wherein the medical instrument (balloon catheter 200; fig 3) is a balloon (balloon 204; fig 3) that is inflatable and deflatable (“The balloon is then inflated by injecting a gas through the balloon port” [para 0059]; “Using a stop-cock and syringe, negative pressure is slowly drawn in the coated balloon to deflate the balloon” [para 0071]).

Regarding claim 17, Ruane, Walsh and Margraf teach the limitations to claim 10 as described above. Ruane further teaches wherein the drug contains at least one selected from a group consisting of a water-insoluble drug, a water-soluble drug, and a hydrophilic polymer (“embodiments of the disclosure describe a manner for controlled production of a coating in which a polymer or oligomer excipient with a hydrophilic character is included in a coating solution to load a desired drug dose of a substantially water insoluble drug onto a medical device” [para 0029]; “a fresh coating composition can be tailored to include a substantially water insoluble therapeutic agent” [para 0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS CHIANG whose telephone number is (571)272-5704. The examiner can normally be reached M-F, 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS CHIANG/
Examiner, Art Unit 3791                                                                                                                                                                                         



/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791